307 N.Y. 746 (1954)
Industrial Manufacturers, Inc., Appellant,
v.
Bangor Mills, Inc., Respondent.
Court of Appeals of the State of New York.
Argued May 17, 1954.
Decided July 14, 1954
Irvin C. Rutter for appellant.
Isidor J. Kresel and Harold I. Meyerson for respondent.
Concur: LEWIS, Ch. J., DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ. Dissent: CONWAY, J., PECK, P. J.
Judgment affirmed, with costs; no opinion.
CONWAY, J., dissents and votes to reverse as to the second cause of action and to grant judgment for the plaintiff thereon for the reasons stated in the dissenting opinion by PECK, P. J., in the Appellate Division.